                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 4:16-cr-00088-25
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER ON VIOLATION OF
                                            )        CONDITIONS OF SUPERVISED
                                            )        RELEASE
HERMAN L. TAYLOR, JR.,                      )
                                            )
                      DEFENDANT.            )


       A violation report was filed in this case on November 18, 2019 . The Court

referred this matter to Magistrate Judge Kathleen B. Burke to conduct appropriate

proceedings and to file a report and recommendation. Magistrate Judge Burke reported

that a supervised release violation hearing was held on January 7, 2020. The defendant

admitted to the following violations:

       1. Unauthorized Use of Drugs;
       2. Failure to Make Monthly Restitution Payments;
       3. Failure to Attend Scheduled Appointments with the Probation Officer;
       4. Failure to Attend Drug Treatment Appointment as Directed.

       The magistrate judge filed a report and recommendation on January 7, 2020, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.
       A final supervised release violation hearing was conducted on 2/18/2020.

Defendant Herman L. Taylor, Jr. was present and represented by Attorney Debra K.

Migdal. The United States was represented by Assistant United States Attorney David M.

Toepfer. United States Probation Officer Cody Montgomery was also present at the

hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of the terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 3

months with credit for time served to date. The restitution ordered in the amended

judgment filed on November 9, 2016 remains in force under the same terms as previously

ordered.

       One year of Supervised Release to follow with the same terms and conditions,

including his restitution obligation, as previously set as well as the following additional

condition: Residential Reentry Center: the defendant shall reside at a Residential Reentry

Center (RRC) for a period of up to four months. While at RRC the defendant shall abide

by all rules and regulations of the facility. The defendant may leave the RRC with the

approval of his Probation Officer to work, worship, attend treatment, participate in




                                             2
community service, and for the purpose of making any scheduled meetings with the

probation office.

       IT IS SO ORDERED.


Dated: February 18, 2020
                                           HONORABLE SARA LIOI
                                           UNITED STATES DISTRICT JUDGE




                                       3
